        Case 2:20-cv-01812-JMA-AYS Document 29 Filed 02/03/21 Page 1 of 2 PageID #: 230

        FILED
      INCl.ERK'S OPP'lOe
U.S. DIST-vri cOi.T ^"D.N.Y.

                                                                       Donald Rozz
*     r:: 032021         *                                             1476 Hancock Street
                                                                       Elmont, New York 11003
LONG iGGAi\J OFFICE                         052B21                     drofricialemail@amail.com
                                                                      (516)-292-1835
                               long

         Hon. Joan M. Azrack                                                                      y*
                                                                                                  ct
         United States District Court
         Eastern District of New York                                                                    CO
                                                                                                 '^3
                                                                                                         ■e-
         100 Federal Plaza
         Central Islip, New York 11722
                                                                                                                 4"
                Re: Rozz v. Town ofHempstead, et al.                                                     CO
                    Docket No. 20-cv-1812                                                                CO




         Dear Hon. Azrack:

         I am the plaintiff in this case and write to request a first-time extension of time to oppose
         defendants' Town of Hempstead and Ryan Costigan's motion dated 12/23/2020.

         The parties' have stipulated to a new briefing schedule and a copy of that stipulation is attached
         hereto. Defendant County of Nassau takes no position on the extension on the ground it is "not
         the movants in this instance and as such do[es] not have the authority to grant your request' for
         an extension.


         The reason for the extension is that I intend to file opposition electronically, but a decision on my
         unopposed motion for permission to participate in electronic case filing [Doc. 26] filed on
          11/25/2020 remains outstanding.

         I tried to file this letter "by ECF at least 48 hours before the deadline" of 2/3/2021, but could not
         because:


             • 1 have not yet received permission to participate in electronic case filing [Doc. 26].
             • The courthouse was closed on 2/1/2021 and 2/2/2021 due to inclement weather and when
               1 telephoned courthouse security, no one answered the telephone.
             • I do not own a vehicle that could safely travel to the courthouse on 2/1/2021 or 2/2/2021.

          Thank you.
                                                                Sincerely,      /


                                                                Donald Rozz
                                                                2/2/2021
Case 2:20-cv-01812-JMA-AYS Document 29 Filed 02/03/21 Page 2 of 2 PageID #: 231
